Citation Nr: 0840767	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-00 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.	

2.  Entitlement to service connection for a psychiatric 
disorder to include as secondary to service-connected 
seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Although this decision dismisses the veteran's appeal as to 
entitlement to service connection for tinnitus and a 
psychiatric disorder, this dismissal does not preclude the 
filing of a derivative claim, such as an accrued benefits 
claim, by a survivor of the veteran.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1965 to November 1967. 

2.  On November 12, 2008, the Board received notification 
from the Department of Veterans Affairs (VA) Regional Office, 
Houston, Texas, that the appellant died on October  [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


